DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “the response-speed increase circuit”.  There is insufficient antecedent basis for this limitation in the claims.  Claims 1 and 5 previously recite “a plurality of response-speed increase circuits”, and thus it is unclear to which of this plurality of circuits “the response-speed increase circuit” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 1 and 5 are indefinite.  Claims 2-4 are similarly rejected by virtue of their dependency upon claim 1.
Additionally, claim 4 recites “the amplifier”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends, recites “first to k-th … amplifiers”, and thus it is unclear to which of these plural amplifiers “the amplifier” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claim 4 is indefinite.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2012/0086697).

	Regarding claim 6, Hasegawa discloses an amplifier circuit comprising: an operational amplifier in which an inverting input terminal is connected to an output terminal of the operational amplifier itself, the operational amplifier receiving an input voltage at a non-inverting input terminal (fig. 1, fig. 5, ¶ 49, amplification circuit 48 with operation amplifier functioning as a voltage follower);
	an n-channel MOS transistor in which a source and a back gate are connected to the output terminal of the operational amplifier, a power supply potential being applied to a drain, and the input voltage being applied to a gate (fig. 1, fig. 5, ¶ 77-83, NMOS transistor 54);
	and a p-channel MOS transistor in which a source and a back gate are connected to the output terminal of the operational amplifier, a ground potential being applied to a drain, and the input voltage being applied to a gate (fig. 1, fig. 5, ¶ 77-83, PMOS transistor 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0222252) in view of Hasegawa.

	Regarding claim 1, Kim discloses a display driver that generates a drive signal for driving a display device in response to a pixel data piece that represents a luminance level of each pixel based on a video signal (figs. 1-2, ¶ 64-71; see also fig. 22 and ¶ 158-165),
	the display driver comprising: a gradation voltage generation unit that includes first to k-th (k is an integer of 2 or more) amplifiers to which first to k-th reference voltages having mutually different voltage values are individually input, the first to k-th amplifiers amplifying the first to k-th reference voltages and outputting the amplified first to k-th reference voltages, the gradation voltage generation unit generating a plurality of gradation voltages by dividing the voltages between the respective voltages output from the first to k-th amplifiers (fig. 1, figs. 14-15, ¶ 66, ¶ 139-145, gamma voltage generating unit 152 with amplifiers B1 to B11 and resistor string 29);
	and a decoder unit that selects one gradation voltage corresponding to the luminance level represented by the pixel data piece among the plurality of gradation voltages and generates a signal having the one gradation voltage as the drive signal (figs. 1-2, ¶ 64-71, D/A converter 130, see also fig. 22 and ¶ 158-165).
	Kim fails to disclose wherein the gradation voltage generation unit includes a plurality of response-speed increase circuits connected to the respective first to k-th amplifiers, and the response-speed increase circuit includes at least one transistor in which a source and a back gate are connected to an output terminal of the amplifier, a predetermined electric potential is applied to a drain, and the reference voltage input to the amplifier is applied to a gate.
	Hasegawa teaches wherein the gradation voltage generation unit includes a plurality of response-speed increase circuits connected to the respective first to k-th amplifiers (fig. 1, fig. 5, ¶ 77-83, potential changing assisting circuits 42),
	and the response-speed increase circuit includes at least one transistor in which a source and a back gate are connected to an output terminal of the amplifier, a predetermined electric potential is applied to a drain, and the reference voltage input to the amplifier is applied to a gate (fig. 1, fig. 5, ¶ 77-83, e.g., PMOS transistor 52, NMOS transistor 54).
	Kim and Hasegawa are both directed amplifier compensation circuits for display source drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the assisting circuits of Hasegawa since such a modification provides increased operating speed while suppressing wasteful consumption of electric power (Hasegawa, ¶ 12).

	Regarding claim 2, Kim discloses wherein each of the first to k-th amplifiers is operated by supplying a predetermined power supply potential and a predetermined ground potential (figs. 15 and 17, ¶ 149).
	Hasegawa further teaches the response-speed increase circuit includes: an n-channel MOS transistor in which a source and a back gate are connected to the output terminal of the amplifier, the power supply potential being applied to a drain, and the reference voltage input to the amplifier being applied to a gate (fig. 1, fig. 5, ¶ 77-83, NMOS transistor 54);
	and a p-channel MOS transistor in which a source and a back gate are connected to the output terminal of the amplifier, the ground potential being applied to a drain, and the reference voltage input to the amplifier being applied to a gate (fig. 1, fig. 5, ¶ 77-83, PMOS transistor 52).

	Regarding claim 3, Kim discloses wherein each of the first to k-th amplifiers is operated by supplying a predetermined power supply potential and a predetermined ground potential (figs. 15 and 17, ¶ 149),
	and the reference voltage having a lowest voltage value among the first to k-th reference voltages is input to the first amplifier and the reference voltage having the highest voltage value among the first to k-th reference voltages is input to the k-th amplifier (fig. 1, figs. 14-15, ¶ 66, ¶ 139-145, gamma voltage generating unit 152 with amplifiers B1 to B11).
	Hasegawa further teaches wherein the response-speed increase circuit disposed in each of the second to the (k−1)-th amplifiers includes: an n-channel MOS transistor in which a source and a back gate are connected to the output terminal of the amplifier, the power supply potential being applied to a drain, and the reference voltage input to the amplifier being applied to a gate (fig. 1, fig. 5, ¶ 77-83, NMOS transistor 54);
	and a p-channel MOS transistor in which a source and a back gate are connected to the output terminal of the amplifier, the ground potential being applied to a drain, and the reference voltage input to the amplifier being applied to a gate (fig. 1, fig. 5, ¶ 77-83, PMOS transistor 52),
	wherein the response-speed increase circuit disposed in the first amplifier includes at least only the p-channel MOS transistor among the n-channel MOS transistor and the p-channel MOS transistor (fig. 1, fig. 5, ¶ 77-83, NMOS transistor 54),
	and the response-speed increase circuit disposed in the k-th amplifier includes at least only the n-channel MOS transistor among the n-channel MOS transistor and the p-channel MOS transistor (fig. 1, fig. 5, ¶ 77-83, PMOS transistor 52).

	Regarding claim 4, Kim discloses wherein the amplifier is a voltage follower circuit that includes an operational amplifier (fig. 1, figs. 14-15, ¶ 66, ¶ 139-145, gamma voltage generating unit 152 with amplifiers B1 to B11).

	Regarding claim 5, this claim is rejected under the same rationale as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Shiibayashi et al. (US 2016/0071479)
Lin et al. (US 2014/0218111)
Ahn et al. (US 2011/0175942)
Shimatani (US 2009/0009537)
Kaneda et al. (US 2006/0279498)
Kudo et al. (US 2002/0186231)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626